Citation Nr: 1432945	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-35 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic renal condition, to include as due to lithium toxicity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1966 to May 1969 and from August 1969 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied service connection for chronic renal failure due to lithium toxicity.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2011 Travel Board Hearing.  A transcript of that hearing is of record.  During that hearing, the Veteran submitted additional private treatment records, with a waiver of the RO's consideration allowing the Board's initial review of that new evidence.  38 C.F.R. § 20.1304.

In March 2012, the Board remanded the case for further development, to include a VA examination.  The Veteran attended a VA examination in July 2012, and the case has since been returned to the Board.

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  However, a review of the Veteran's Virtual VA claims file reveals treatment records from the North Texas Healthcare System for treatment from November 2004 to March 2007, April 2008 to February 2010, and December 2010 to August 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that he has a chronic renal disorder secondary to lithium toxicity.  The Dallas VA Medical Center treatment records show that in January 2004, he was hospitalized for lithium toxicity and treated with dialysis.  In October 2008, the VA examiner noted the Veteran's January 2004 admission for lithium toxicity, but concluded that renal failure had resolved without sequalae.  In contrast, the private treatment records from Dallas Nephrology Associates show stage III chronic renal disease secondary to hypertension and lithium toxicity.  

At the July 2012 VA examination, the examiner reported renal dysfunction, noting the Veteran's estimated glomerular filtration rate (eGFR) of 57 mL/min whereas a normal eGFR is 60 mL/min or more.  The examiner concluded, that the lithium toxicity did not cause the renal failure, but that the contrast dye used for a vascular procedure 2 weeks prior to the failure had caused acute renal failure.  He explained that, due to the poor renal function, the Veteran had become toxic of the lithium he continued to take.  The examiner did not expressly address whether the renal failure was aggravated by the Veteran's lithium prescription for the service-connected schizophrenia.  Where an examiner finds that a service-connected disability did not cause a claimed disorder and that the claimed disorder was more likely related to other factors, it is not clear that aggravation has been addressed.  El-Amin v. Shinseki,  26 Vet. App. 136, 140 (2013).  Accordingly, a remand is required for a VA addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter in connection with his claim for service connection for a chronic renal condition.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  Specifically, the letter should notify him of the evidence necessary to substantiate the claim on both a direct and secondary basis.  The letter should also explain how disability ratings and effective dates are determined.

2.  Obtain an addendum opinion regarding the etiology of any current chronic renal condition from the VA examiner who rendered the July 2012 opinion.  If this examiner is unavailable, another appropriate examiner should provide the opinion.  

The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  If the examiner determines an examination is required, such an examination shall be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.  

The examiner must provide an opinion, in light of his July 2012 finding of renal dysfunction and opinion, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's renal dysfunction was aggravated by his lithium prescription for the service-connected schizophrenia.  The rationale for all opinions expressed must be provided.  

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's renal dysfunction was either caused or aggravated by his service-connected coronary artery disease.  The rationale for all opinions expressed must be provided.  

If the examiner finds that the renal dysfunction was aggravated by the service-connected schizophrenia or coronary artery disease, or any residuals or complications thereof, the examiner must provide an opinion regarding the baseline level of severity of the condition prior to onset of aggravation.  The examiner should identify any increase in severity due to natural progression.

3.  Then, the RO should readjudicate the Veteran's claim of entitlement to service connection for a chronic renal condition.  If the determination remains unfavorable to him, he must be furnished with a Supplemental Statement of the Case regarding this issue, and given an opportunity to respond thereto.

Then if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

